DETAILED ACTION
1.	Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
3.	Acknowledgment is made of applicant's claim for foreign priority based on an application filed in CHINA on 4/28/2010. It is noted, however, that applicant has not filed a certified copy of the CN201010166490.4 application as required by 37 CFR 1.55.
Applicant is reminded that in order for a patent issuing on the instant application to obtain priority under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a) or (b), based on priority papers filed in a parent or related Application (to which the present application claims the benefit under 35 U.S.C. 120, 121, 365(c), or 386(c) or is a reissue application of a patent issued on the related application), a claim for such foreign priority must be timely made in this application. To satisfy the requirement of 37 CFR 1.55 for a certified copy of the foreign application, applicant may simply identify the parent nonprovisional application or patent for which reissue is sought containing the certified copy.

Information Disclosure Statement
4.	The IDS filed 10/28/2021 has been considered in part. A number of NPL listings (12, 14, and 27-31) have been crossed out as the listings are improper because they are missing a date.  



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 

5.	Claims 1-3, 5-10, 12-17, and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and 13-14 of U.S. Patent No. 10649631 B2 in view of Knight et al. (US 2005/0177799 A1).
Claim 1 is anticipated by claim 1 of U.S. Patent No. 10649631 B2 except for the recited “when it is determined that the first homescreen has available space for placing the first widget, displaying the icon of the first widget on the first homescreen”. However, Knight discloses determining whether a screen has enough room to accept another icon and if so placing the icon on the screen (Paragraph 0019). It would have been obvious to one of ordinary skill in the art, having the teachings of claim 1 of U.S. Patent No. 10649631 B2 and Knight before him at the time the invention was made, to include the determining whether a screen has enough room to accept another icon and if so placing the icon on the screen of Knight, in order to obtain when it is determined that the first homescreen has available space for placing the first widget, displaying the icon of the first widget on the first homescreen.  It would have been advantageous for one to utilize such a combination as ensuring an operation requested by the user can be performed and provide a result of the operation as expected. Further, one would have been motivated to make such a combination as applying a known technique (determining whether a screen has enough room to accept another icon and if so placing the icon on the screen) to known method (adding an icon to a screen) ready for improvement to yield predictable results (adding an icon to the screen when there is enough room). 
Claim 2 is obvious by claim 1 of U.S. Patent No. 10649631 B2 in view of Knight. 
Claim 3 is obvious by claim 2 of U.S. Patent No. 10649631 B2 in view of Knight. 
Claim 5 is obvious by claim 3 of U.S. Patent No. 10649631 B2 in view of Knight. 

Claim 7 is obvious by claim 4 of U.S. Patent No. 10649631 B2 in view of Knight. 
Claim 8 is anticipated by claim 6 of U.S. Patent No. 10649631 B2 except for the recited “when it is determined that the first homescreen has available space for placing the first widget, displaying the icon of the first widget on the first homescreen”. However, Knight discloses determining whether a screen has enough room to accept another icon and if so placing the icon on the screen (Paragraph 0019). It would have been obvious to one of ordinary skill in the art, having the teachings of claim 6 of U.S. Patent No. 10649631 B2 and Knight before him at the time the invention was made, to include the determining whether a screen has enough room to accept another icon and if so placing the icon on the screen of Knight, in order to obtain when it is determined that the first homescreen has available space for placing the first widget, displaying the icon of the first widget on the first homescreen.  It would have been advantageous for one to utilize such a combination as ensuring an operation requested by the user can be performed and provide a result of the operation as expected. Further, one would have been motivated to make such a combination as applying a known technique (determining whether a screen has enough room to accept another icon and if so placing the icon on the screen) to known method (adding an icon to a screen) ready for improvement to yield predictable results (adding an icon to the screen when there is enough room).
Claim 9 is obvious by claim 6 of U.S. Patent No. 10649631 B2 in view of Knight. 
Claim 10 is obvious by claim 7 of U.S. Patent No. 10649631 B2 in view of Knight. 
Claim 12 is obvious by claim 8 of U.S. Patent No. 10649631 B2 in view of Knight. 
Claim 13 is obvious by claim 10 of U.S. Patent No. 10649631 B2 in view of Knight. 
Claim 14 is obvious by claim 9 of U.S. Patent No. 10649631 B2 in view of Knight. 
Claim 15 is anticipated by claim 11 of U.S. Patent No. 10649631 B2 except for the recited “when it is determined that the first homescreen has available space for placing the first widget, displaying the (Paragraph 0019). It would have been obvious to one of ordinary skill in the art, having the teachings of claim 15 of U.S. Patent No. 10649631 B2 and Knight before him at the time the invention was made, to include the determining whether a screen has enough room to accept another icon and if so placing the icon on the screen of Knight, in order to obtain when it is determined that the first homescreen has available space for placing the first widget, displaying the icon of the first widget on the first homescreen.  It would have been advantageous for one to utilize such a combination as ensuring an operation requested by the user can be performed and provide a result of the operation as expected. Further, one would have been motivated to make such a combination as applying a known technique (determining whether a screen has enough room to accept another icon and if so placing the icon on the screen) to known method (adding an icon to a screen) ready for improvement to yield predictable results (adding an icon to the screen when there is enough room).
Claim 16 is obvious by claim 11 of U.S. Patent No. 10649631 B2 in view of Knight. 
Claim 17 is obvious by claim 2 of U.S. Patent No. 10649631 B2 in view of Knight. 
Claim 19 is obvious by claim 14 of U.S. Patent No. 10649631 B2 in view of Knight. 
Claim 20 is obvious by claim 13 of U.S. Patent No. 10649631 B2 in view of Knight. 

6.	Claims 1-3, 5-10, 12-17, and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 7-10, 12, 14-16, 19, and 21 of U.S. Patent No. 11079908 B2 in view of Knight et al. (US 2005/0177799 A1).

Claim 1 is anticipated by claim 1 of U.S. Patent No. 11079908 B2 except for the recited “when it is determined that the first homescreen has available space for placing the first widget, displaying the (Paragraph 0019). It would have been obvious to one of ordinary skill in the art, having the teachings of claim 1 of U.S. Patent No. 11079908 B2 and Knight before him at the time the invention was made, to include the determining whether a screen has enough room to accept another icon and if so placing the icon on the screen of Knight, in order to obtain when it is determined that the first homescreen has available space for placing the first widget, displaying the icon of the first widget on the first homescreen.  It would have been advantageous for one to utilize such a combination as ensuring an operation requested by the user can be performed and provide a result of the operation as expected. Further, one would have been motivated to make such a combination as applying a known technique (determining whether a screen has enough room to accept another icon and if so placing the icon on the screen) to known method (adding an icon to a screen) ready for improvement to yield predictable results (adding an icon to the screen when there is enough room).
Claim 2 is obvious by claim 1 of U.S. Patent No. 11079908 B2 in view of Knight. 
Claim 3 is obvious by claim 2 of U.S. Patent No. 11079908 B2 in view of Knight. 
Claim 5 is obvious by claim 3 of U.S. Patent No. 11079908 B2 in view of Knight. 
Claim 6 is obvious by claim 5 of U.S. Patent No. 11079908 B2 in view of Knight. 
Claim 7 is obvious by claim 7 of U.S. Patent No. 11079908 B2 in view of Knight. 
Claim 8 is anticipated by claim 8 of U.S. Patent No. 11079908 B2 except for the recited “when it is determined that the first homescreen has available space for placing the first widget, displaying the icon of the first widget on the first homescreen”. However, Knight discloses determining whether a screen has enough room to accept another icon and if so placing the icon on the screen (Paragraph 0019). It would have been obvious to one of ordinary skill in the art, having the teachings of claim 8 of U.S. Patent No. 11079908 B2 and Knight before him at the time the invention was made, to include the 
Claim 9 is obvious by claim 8 of U.S. Patent No. 11079908 B2 in view of Knight. 
Claim 10 is obvious by claim 9 of U.S. Patent No. 11079908 B2 in view of Knight. 
Claim 12 is obvious by claim 10 of U.S. Patent No. 11079908 B2 in view of Knight. 
Claim 13 is obvious by claim 12 of U.S. Patent No. 11079908 B2 in view of Knight. 
Claim 14 is obvious by claim 14 of U.S. Patent No. 11079908 B2 in view of Knight.
Claim 15 is anticipated by claim 15 of U.S. Patent No. 11079908 B2 except for the recited “when it is determined that the first homescreen has available space for placing the first widget, displaying the icon of the first widget on the first homescreen”. However, Knight discloses determining whether a screen has enough room to accept another icon and if so placing the icon on the screen (Paragraph 0019). It would have been obvious to one of ordinary skill in the art, having the teachings of claim 15 of U.S. Patent No. 11079908 B2 and Knight before him at the time the invention was made, to include the determining whether a screen has enough room to accept another icon and if so placing the icon on the screen of Knight, in order to obtain when it is determined that the first homescreen has available space for placing the first widget, displaying the icon of the first widget on the first homescreen.  It would have been advantageous for one to utilize such a combination as ensuring an operation requested by the user 
Claim 16 is obvious by claim 15 of U.S. Patent No. 11079908 B2 in view of Knight. 
Claim 17 is obvious by claim 16 of U.S. Patent No. 11079908 B2 in view of Knight. 
Claim 19 is obvious by claim 19 of U.S. Patent No. 11079908 B2 in view of Knight. 
Claim 20 is obvious by claim 21 of U.S. Patent No. 11079908 B2 in view of Knight. 

Claim Objections
7.	Claims 1, 8, 15 are objected to because of the following informalities: 
In claim 1, the “and” after the second limitation should be moved to after the third limitation.
In claim 8, “the first homescreen” in lines 6-7 lacks antecedent basis and should recite “a first homescreen”.
In claim 8,   the “and” after the fifth limitation should be moved to after the sixth limitation
In claim 15, the “and” after the second limitation should be moved to after the third limitation.
Appropriate correction is required.






Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 4, 11, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4, 11, and 18 contain the trademark/trade name Android.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe an operating system and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the 

9.	Claims 1-3, 5-10, 12-17, and 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shin et al. (US 2010/0295789 A1) and further in view of Knight et al. (US 2005/0177799 A1).

NOTE: Claim 1 includes contingent clauses “when it is determined that the first homescreen has available space for placing the first widget…” and “when it is determined that the first homescreen does not have available space for placing the first widget”. The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met, see MPEP 2111.04 II. Accordingly, as only one of the clauses needs to be satisfied (there is either a determination that the first homescreen has available space for placing the first widget OR a determination that the first homescreen does not have available space for placing the first widget), then the claims are only required to perform the steps associated with one of the clauses.  In the below rejections, the prior art is relied on to teach the clause “when it is determined that the first homescreen has available space for placing the first widget…”. 

In regard to claim 1, Shin discloses a method of adding an icon in a mobile terminal that has a first homescreen, the method being performed by the mobile terminal and comprising: 
detecting a first press gesture on an icon for a first widget to add the first widget to the first homescreen (Fig. 5 and Paragraphs 0056-0058: user can add a widget icon to a first homescreen page by touching and dragging a widget icon displayed on another homescreen page the first homescreen page); 
(Fig. 5 and Paragraphs 0056-0058: the widget icon is added to the first homescreen page that the widget icon was touched and dragged to).
While Shin teaches detecting a first press gesture on an icon for a first widget to add the first widget to the first homescreen and in response to detecting the first press gesture, displaying the icon of the first widget on the first homescreen, they fail to show the in response to detecting the first press gesture, determining whether the first homescreen has available space for placing the first widget; and when it is determined that the first homescreen has available space for placing the first widget, displaying the icon of the first widget on the first homescreen; when it is determined that the first homescreen does not have available space for placing the first widget, displaying the icon for the first widget on a second homescreen automatically created, as recited in the claims.  Knight teaches adding an icon to a user interface similar to that of Shin.  In addition, Knight further teaches 
determining whether a screen has enough room to accept another icon and if so placing the icon on the screen (Paragraph 0019). 
It would have been obvious to one of ordinary skill in the art, having the teachings of Shin and Knight before him at the time the invention was made, to modify the detecting a first press gesture on an icon for a first widget to add the first widget to the first homescreen and in response to detecting the first press gesture, displaying the icon of the first widget on the first homescreen taught by Shin to include the determining whether a screen has enough room to accept another icon and if so placing the icon on the screen of Knight, in order to obtain in response to detecting the first press gesture, determining whether the first homescreen has available space for placing the first widget; and when it is determined that the first homescreen has available space for placing the first widget, displaying the icon of the first widget on the first homescreen.  It would have been advantageous for one to utilize such a combination as ensuring an operation requested by the user can be performed and provide a result of 

	In regard to claim 2, Shin discloses wherein application program icons are displayed on the first homescreen before detecting the first press gesture (Fig. 5: existing widget icons are shown on all homescreen pages). 

	In regard to claim 3, Knight further discloses determining remaining space of the screen through a display grid parameter and space occupied by the icons on the screen (Paragraphs 0012 and 0019: set maximum number of icons and enough space (e.g. spaces not occupied by icons up to the set maximum number).  Accordingly, the combination further teaches determining remaining space of the first homescreen through a display grid parameter and space occupied by the application program icons on the first homescreen. It would have been advantageous for one to utilize such a combination as ensuring an operation requested by the user can be performed and provide a result of the operation as expected. Further, one would have been motivated to make such a combination as applying a known technique (determining whether a screen has enough room to accept another icon and if so placing the icon on the screen) to known method (adding an icon to a screen) ready for improvement to yield predictable results (adding an icon to the screen when there is enough room)

	In regard to claim 5, Shin discloses wherein the mobile terminal further has a third homescreen next to the first homescreen before detecting the first press gesture (Fig. 5: WP3 is next to WP1).



	In regard to claim 6, the combination of Shin and Knight further discloses detecting a second press gesture on an icon for a second widget to add the second widget to the first homescreen; in response to detecting the second press gesture, determining whether the first homescreen has available space for placing the icon for the second widget (All cited portions and explanation of Shin and Knight with respect to the rejection of claim 1 are incorporated herein. As it is not indicated that the touching and dragging of a widget icon to add it to another screen is limited to a single operation, the touch and dragging can be performed on another displayed widget icon to move it to the first homescreen page. That is, one skilled in the art would recognize from the disclosure of Shin and Knight that the operations can be performed as many times as needed with respect to displayed widget icons on the homescreens.  Accordingly, for similar reasons as explained in the rejection of claim 1 with respect to the first press gesture and first widget, the combination teaches detecting a second press gesture on an icon for a second widget to add the second widget to the first homescreen; in response to detecting the second press gesture, determining whether the first homescreen has available space for placing the icon for the second widget).

Note: Claim 7 includes contingent clauses “when it is determined that the first homescreen has available space for placing the icon for the second widget…” and “when it is determined that the first homescreen does not have available space for placing the icon for the second widget”. The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met, see MPEP 2111.04 II. Accordingly, as only one of the clauses need to be satisfied (there is either a determination that the first homescreen has available space for placing the icon for the second widget OR a determination that the first homescreen does not have available space for placing the icon for the second widget), then the claims are only required to perform the steps associated with one of the clauses. In the below rejection of claim 7, it shown that the prior art anticipates the clause “when it is determined that the first homescreen has available space for placing the icon of the second widget…”.

In regard to claim 7, the combination of Shin and Knight further discloses when it is determined that the first homescreen has available space for placing the icon for the second widget, displaying the icon for the second widget on the first homescreen (All cited portions and explanation of Shin and Knight with respect to the rejection of claims 1 and 6 are incorporated herein. As the combination of Shin and Knight teaches a widget icon is added to the first homescreen when it is determined that there is available space, the combination teaches when it is determined that the first homescreen has available space for placing the icon for the second widget, displaying the icon for the second widget on the first homescreen, for similar reasons as explained in the rejections of claim 1 with respect to the first press gesture and the first widget).

In regard to claims 8-10 and 12-14, terminal claims 8-10 and 12-14 correspond generally to method claims 1-3 and 5-7, respectively, and recite similar features in terminal form, and therefore are rejected under the same rationale.

In regard to claims 15-17 and 19-20, medium claims 15-17 and 19-20 correspond generally to method claims 1-3 and 6-7, respectively, and recite similar features in medium form, and therefore are rejected under the same rationale.

10.	Claims 4, 11, and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shin et al. (US 2010/0295789 A1), Knight et al. (US 2005/0177799 A1), and further in view of Lyon et al. (US 2010/0312838 A1).

In regard to claim 4, while Shin teaches wherein the mobile terminal is installed with an operating system (Paragraph 0080 lines 1-3), they fail to show the Android operating system, as recited in the claims.  Lyon teaches a mobile terminal similar to that of Shin.  In addition, Lyon further teaches 
utilizing the Android operating system as an operating system of a mobile device (Paragraph 0026).
It would have been obvious to one of ordinary skill in the art, having the teachings of Shin, Knight, and Lyon before him at the time the invention was made, to modify the mobile terminal is installed with an operating system taught by Shin to include the utilizing the Android operating system as an operating system of a mobile device of Lyon, in order to obtain wherein the mobile terminal is 

In regard to claim 11, terminal claim 11 corresponds generally to method claim 4 and recites similar features in terminal form and therefore is rejected under the same rationale.

In regard to claim 18, medium claim 18 corresponds generally to method claim 4 and recites similar features in medium form and therefore is rejected under the same rationale.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS S ULRICH whose telephone number is (571)270-1397. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571)272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

12.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 



/Nicholas Ulrich/Primary Examiner, Art Unit 2173